          Case 4:20-cv-00185-JM Document 10 Filed 09/14/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

ANDREW DEWEESE                                                             PLAINTIFF

V.                             CASE NO. 4:20-CV-185-JM-BD

RANDY THOMAS                                                             DEFENDANT

                                         ORDER

       The Court has received a Recommendation for dismissal filed by Magistrate Judge

Beth Deere. Mr. DeWeese has not filed objections. After careful review, the Court

concludes that the Recommendation should be, and hereby is, approved and adopted as

this Court’s findings in its entirety.

       Mr. DeWeese’s claims are DISMISSED, without prejudice, based on his failure to

comply with the Court’s March 31, 2020 Order and his failure to prosecute this lawsuit.

       IT IS SO ORDERED this 14th day of September, 2020.



                                                _______________________________
                                                UNITED STATES DISTRICT JUDGE
